502 F. Supp. 2d 1357 (2007)
In re: GENERAL MOTORS ONSTAR CONTRACT LITIGATION.
No. MDL NO. 1867.
Judicial Panel on Multidistrict Litigation.
August 17, 2007.
Before JOHN G. HEYBURN, II, Chairman, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN and ANTHONY J. SCIRICA[*], Judges of the Panel.

TRANSFER ORDER
HEYBURN, Chairman.
Defendants General Motors Corp. and OnStar Corp. (OnStar) have moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation for coordinated or consolidated pretrial proceedings in the Eastern District of Michigan. Plaintiffs in the Eastern District of Michigan actions support this motion, while plaintiffs in the Northern District of California action oppose centralization.
This litigation presently consists of four actions listed on Schedule A and pending in two districts as follows: three actions in *1358 the Eastern District of Michigan[1] and one action in the Northern District of California.
On the basis of the papers filed and hearing session held, we find that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Michigan will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual allegations relating to (1) the impact of the conversion of the cellular network from an analog/digital network to a digital-only network on December 31, 2007, and (2) the availability of OnStar service in certain vehicles thereafter. Centralization under Section 1407 will eliminate duplicative discovery; avoid inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are also persuaded that the Eastern District of Michigan is an appropriate transferee district for this litigation, because (1) three actions and a potential tagalong action are currently pending in this district, and (2) relevant documents and witnesses are likely located in or near defendants' facilities in Michigan.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. 1407, the action listed on Schedule A and pending in the Northern District of California is transferred to the Eastern District of Michigan and, with the consent of that court, assigned to the. Honorable Sean F. Cox for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
Northern District of California
Margaret A. Gonzales, et al. v. General Motors Corp, et al., C.A. No. 3:07-2580
Eastern District of Michigan
Howard Morris, et al. v. General Motors Corp., CA. No. 2:07-11830
Robert C Weaver v. OnStar Corp., et al., C.A. No. 2:07-12036
Robert G. Gordon, et al. v. OnStar Corp., et al., C.A. No. 2:07-12971
NOTES
[*]  Judge Scirica took no part in the disposition of this matter.
[1]  One of the three Eastern District of Michigan actions has been recently transferred there pursuant to 28 U.S.C. § 1404(a) from the Eastern District of Pennsylvania. The Panel has been notified that several other related actions have recently been filed in multiple districts. These actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).